DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 13, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-25 are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Sugano et al. Pub. No. US 2018/0098049 A1 (Hereinafter “Sugano”).
 	Regarding  Claim 1, Sugano discloses an audiovisual controller for routing input/output imaging data in an operating theater, the controller being configured for receiving orientation information regarding the orientation of at least one imaging data capturing device and of at least one output monitor and the controller being configured for adjusting an orientation or position of the displayed surgical imaging data as function of the orientation information (see paragraphs [0030]-[0031], [0037]-[0039], [0072] and [0094] and [0098]).

Regarding Claim 2, Sugano further discloses the controller being configured for receiving position information regarding at least one imaging data capturing device and of at least one output monitor, and the controller being configured for adjusting the orientation and the position of the displayed surgical imaging data as function of the orientation information and the position information (see paragraphs [0072] and [0094] and [0098]).

Regarding Claim 3, Sugano further discloses wherein the controller comprises automated adjustment of the orientation or position of the displayed surgical imaging data as function of the orientation information (see paragraphs [0094] and [0098])

Regarding Claim 4, Sugano further discloses wherein adjusting an orientation or position of the displayed surgical imaging data comprises adjusting an orientation or position of the displayed surgical imaging data when the orientation of the imaging data capturing device and the output monitor is outside a predetermined range (see paragraphs [0074] - [0078]).

Regarding Claim 5, Sugano further discloses wherein adjusting an orientation or position of the displayed surgical imaging data as function of the orientation information comprises flipping or rotating the displayed surgical imaging data (see paragraphs [0092]-[0099]).
.
Regarding Claim 6, Sugano further discloses wherein the controller is configured for obtaining a new selection of an imaging data capturing device and of at least one output monitor on which the imaging data of the imaging data capturing device is to be displayed, and for adjusting the network configuration for outputting the imaging data on said at least one output monitor (see paragraphs [0035]-[0036]).

Regarding Claim 7, Sugano further discloses wherein the audiovisual controller is adapted for controlling a plurality of monitors in an operating theater and wherein the audiovisual controller provides a user interface for displaying a layout of the operating theater indicating at least orientations or positions of the plurality of monitors and the controller, based on positional information received from the monitors (see paragraphs [0050]-[0051]).

Regarding Claim 8, Sugano further discloses wherein the positional information is determined based on network connection information from the monitors (see paragraph [0129]).

Regarding Claim 9, Sugano further discloses wherein the layout is automatically updated using an updated of the network connection information from a monitor, when a position of the monitor changes (see paragraph [0036]).

Regarding Claim 10, Sugano further discloses wherein the user interface is adapted for displaying an overview comprising a representation regarding the different monitors or their position on the one hand and information regarding the monitors' connection in a network in the operating theater  (see paragraph [0035]).

Regarding Claim 11, Sugano further discloses wherein the user interface is furthermore adapted for displaying an overview comprising a representation regarding the different monitors or their position on the one hand and the image data displayed on the respective monitors (see fig.1).

Regarding Claim 12, Sugano further discloses wherein the representation regarding the different monitors or their position in the overview and an image displayed on the different monitors is shown with a common visual element (see fig.1).

Regarding Claim 13, Sugano further discloses wherein the common visual element is an indication in the same colour  (see paragraphs [0118]-[0120]).

Regarding Claim 14, Sugano further discloses wherein the controller is programmed for, upon selection of a monitor in the overview by a user, identifying the monitor by an indication on that monitor (see paragraph [0035]).

Regarding Claim 15, Sugano further discloses wherein the controller is adapted for, upon activating a new monitor in the network, adding the new monitor to the overview (see paragraph [0043]).

Regarding Claim 16, Sugano further discloses an operating theater comprising an audiovisual controller according to claim 1 (see paragraph [0031]).

Regarding Claim 17, the claim is being analyzed with respect to the rejection as discussed in claim 1.

Regarding Claim 18, the claim is being analyzed with respect to the rejection as discussed in claim 8.

Regarding Claim 19, the claim is being analyzed with respect to the rejection as discussed in claim 9.

Regarding Claim 20, the claim is being analyzed with respect to the rejection as discussed in claim 10.

Regarding Claim 21, the claim is being analyzed with respect to the rejection as discussed in claim 11.

Regarding Claim 22, the claim is being analyzed with respect to the rejection as discussed in claim 12.

Regarding Claim 23, the claim is being analyzed with respect to the rejection as discussed in claim 13.

Regarding Claim 24, the claim is being analyzed with respect to the rejection as discussed in claim 14.

Regarding Claim 25, the claim is being analyzed with respect to the rejection as discussed in claim 15.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424